Citation Nr: 0902560	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for left knee cystic 
degenerative lateral meniscus, status post arthroscopy, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee laxity 
with medial compartment space narrowing, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1982 to July 1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

A January 2008 rating decision assigned a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30, for left 
knee cystic degenerative lateral meniscus, status post 
arthroscopy, effective from April 12, 2007 through May 31, 
2007, based on surgical treatment necessitating 
convalescence; a rating of 10 percent was continued, 
effective from June 1, 2007.  

The January 2008 rating decision also granted separate 
service connection for arthritis of the left and right knees, 
and assigned a 10 percent rating, for each, effective March 
16, 2007.  The January 2008 rating decision also denied 
entitlement to service connection for arthritis of the back 
(although service connection has previously been established 
for low back strain).  The veteran has not expressed 
disagreement with any of the actions taken in the January 
2008 rating decision.  

At the October 2008 Board hearing (transcript (Tr.), at page 
2), the veteran's representative essentially noted that the 
veteran had filed claims for entitlement to service 
connection for psychiatric disability, entitlement to an 
increased rating for service-connected back disability, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board observes that by letters dated in May 2008 and 
August 2008, the RO referenced those matters.  However, such 
issues have not been developed for appellate consideration at 
this time, and are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted by the veteran's representative (October 2008 Board 
Hearing transcript (Tr.), at page 2), VA has received 
evidence, primarily VA records, including a June 2008 VA 
(QTC) orthopedic examination, not previously considered by 
the RO that is pertinent to the issues on appeal.  Given 
these circumstances, the case must be remanded to the AOJ for 
initial review and consideration.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2008).

The Board also observes that the veteran indicated at his 
October 2008 Board hearing (October 2008 Board Hearing 
transcript (Tr.), at pages 7,11) that he was essentially 
receiving ongoing VA treatment for his knees, including a MRI 
scheduled for January 15, 2009.  In order to ensure a 
complete record, such records should be obtained.

Evidence pertinent to the matters on appeal was received (the 
veteran waived initial RO consideration of this evidence) 
contemporaneously with the veteran's October 2008 Board 
hearing.  As these matters are being remanded, the AOJ will 
consider this evidence with that already of record.

Accordingly, the case is REMANDED for the following:

1.  Obtain all VA medical records of 
treatment of the veteran for his knees 
from April 2007 which are not already of 
record, including any report of 
evaluation on January 15, 2009, and 
subsequent MRI.  Any such records 
obtained should be associated with the 
claims files.

2.  The AOJ must readjudicate the issues 
on appeal with consideration of the 
additional evidence received since the 
most recent supplemental statement of the 
case (June 2006).  If the benefits sought 
are not granted to the appellant's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
appellant (and his representative, if 
any) should be afforded the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





